Citation Nr: 9932619	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-51 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a punji 
stick wound to the left thigh with damage to the lateral 
femoral cutaneous nerve, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

In May 1998, the Board remanded this matter to the RO for 
further development.  The Board is satisfied that the RO has 
complied with the Remand directives.  


FINDINGS OF FACT

1.  The evidence necessary for an equitable disposition of 
this matter has been obtained.  

2.  The residual of a punji stick wound to the left thigh 
with damage to the lateral femoral cutaneous nerve is 
manifested by an asymptomatic scar.  

3.  The residuals of a punji stick wound to the left thigh 
with damage to the lateral femoral cutaneous nerve is 
manifested by decreased appreciation of the pin and light 
touch to the left lateral thigh and weakness of the left 
thigh on flexion and extension of the left knee, but is no 
more than moderately disabling.  

4.  The residuals of a punji stick wound to the left thigh 
with damage to the lateral femoral cutaneous nerve is 
manifested by limitation of motion of motion and weakness to 
the left knee, but is no more than slightly disabling.  

5.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
left thigh disorder.  


CONCLUSION OF LAW

The criteria for a separate disability evaluation of 10 
percent for residuals of a punji stick wound to the left 
thigh with damage to the lateral femoral cutaneous nerve has 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected left thigh disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

In an October 1971 rating action, the RO granted service 
connection for residuals of a punji stick wound to the left 
thigh including a scar.  A noncompensable evaluation was 
assigned which became effective in March 1971 based on 
pathology involving the scar.  That evaluation was 
subsequently increased to 10 percent in May 1989 due to 
clinical findings pertaining to the scar as well.  

VA medical records dated from the 1971 to 1993 show that the 
veteran was seen and treated for the residuals of his left 
thigh injury.  Subjective complaints included pain near the 
scar and of the lower third of the left thigh with a change 
of position from sitting to standing or visa versa.  The 
diagnoses included scar of the anterolateral aspect of lower 
third of the left thigh secondary to punji stick injury with 
residual pain and damage to Muscle Group XIV.  Clinical 
findings in June 1991 revealed, in pertinent part, that the 
veteran walked without difficulty and that no swelling was 
detected.  The results of a VA examination dated in September 
1993 revealed that a 1/2 inch vertical scar on the lateral 
aspect of the lower 1/3 of the left thigh was tender on 
palpation and that there was underlying tenderness in the 
muscle to palpation.  The diagnosis was tender scar with 
underlying muscle tenderness, residuals of punji stick injury 
of the left thigh.  

In June 1995, the veteran filed an informal claim for an 
increased rating for his left thigh disability.  

In a statement dated in May 1995, William R. Bauer, M.D., 
stated that he examined the veteran regarding the left thigh 
disability.  The doctor stated that the veteran had shingles 
that increased the pain in the left leg.  An examination of 
the service-connected scar showed reduced sensation in the 
distribution of the lateral femoral cutaneous nerve of the 
thigh.  The remainder of the examination was essentially 
unremarkable.  An electromyograph (EMG) and nerve conduction 
velocity (NCV) dated in May 1995 showed an abnormality for 
lateral femoral cutaneous nerve of the left thigh.   

Additional records dated in May 1995 reflect that the veteran 
was seen at a private medical facility for problems involving 
the left leg wound.  On examination, there was an area of 
erythema on the lateral aspect of the left thigh with areas 
of excoriation.  The diagnosis was mild cellulitis of the 
left leg.  The veteran was directed to take Duricef and 
Darvocet and to see his doctor if there was no improvement.  

At a VA compensation and pension examination dated in August 
1995, the veteran complained of numbness and a tingling 
sensation in the thigh, foot, and leg.  On physical 
examination, the left lower anterolateral thigh showed an 
oval shaped 1 by 1/3 inch width, light brown superficial 
scar.  There was no tenderness, no keloid, and no evidence of 
inflammation.  The scar had not affected any structures.  The 
examiner noted that the scar was hardly noticeable.  The 
veteran was able to move his lower extremities without any 
problems.  The examiner indicated that although the veteran 
complained of numbness there was no evidence of atrophy.  The 
diagnosis was scar of the left lower thigh.  

In April 1996, the veteran testified at a hearing before a 
hearing officer regarding the residuals of his left thigh 
injury.  

When examined by VA in May 1996, the veteran complained of 
numbness in the lateral aspect of the thigh, continuing dull 
pain and exacerbations of sharp shooting pain, and 
sensitivity to touch.  The veteran indicated that he 
protected the injured area during cold weather.  He denied 
experiencing weakness, difficulties with gait, or change of 
bowel or bladder habits.  A physical examination of the left 
thigh revealed an old puncture wound measuring approximately 
4 inches above the knee on the lateral aspect of the thigh, 
and proximally 4 to 5 inches more were two areas of brownish 
discoloration which the veteran referred to as scars from a 
recent zoster.  The focal neurological examination revealed 
normal tone, bulk, and power in the lower extremities.  
Reflexes were 2 plus and symmetrical.  Sensory testing 
demonstrated increased pinprick (hyperesthesia) most notable 
in the region of the scar and lateral aspect of the thigh 
consistent with the distribution of the lateral cutaneous 
nerve.  There was some hyperesthesia in the anterior and 
medial thigh.  Coordination, station, gait, examination of 
the upper extremities and cranial nerves were within normal 
limits.  The diagnosis was injury to the left lateral 
cutaneous nerve of the thigh due to Punji stick wound and 
recent exacerbation of prior injury due to superimposed 
shingles.  It was noted that the shingles were associated 
with some spread of hyperesthesia which theoretically may be 
due to alteration of response to the spinal cord level which 
most likely represented a significant increase in symptoms as 
compared to those of the original injury.  

Private medical records dated in the 1990's reflect that the 
veteran was seen for problems involving the lower extremity 
including skin disorders.  In May 1997, the veteran 
complained of pain which was associated with left thigh 
shingles.  A history of throbbing pain in the left thigh was 
noted.  No objective findings were noted.  The assessment was 
peripheral neuropathy.  He was prescribed Tegretol.  In June 
1997, the veteran complained of pain radiating down the left 
leg.  The symptoms were persistent left leg pain with no 
dramatic help from Tegretol.  The assessment was questionable 
Zoster/ peripheral neuropathyles.  The plan was to increase 
Tegretol.  

The veteran testified at a Board hearing dated in November 
1997 regarding his service-connected disability.  

VA outpatient treatment records beginning in August 1997 show 
that the veteran complained of numbness in the left leg, arm, 
and side of face which had been ongoing for about a three-
week duration.  The initial impression was rule out 
cerebrovascular accident.  Motor strength was 5/5 bilaterally 
with normal limit tone/bulk.  Sensory was intact, except for 
moderate numbness to pinprick to the left thigh anterior.  
Gait and pronator were within normal limits.  A computed 
axial tomography was negative for cerebrovascular accident.  
At a neurological evaluation dated in September 1997, the 
veteran reported chronic left leg pain and numbness that had 
spread over the remainder of the left side of his body.  The 
veteran was unable to describe the sensory changes.  He 
reported sleeplessness due to discomforts.  Objective 
findings revealed that cranial nerves II-XII were intact.  
Motor strength was 5/5 throughout with normal limit bulk and 
tone.  Reflexes were 2/2 throughout and symmetrical.  There 
were tingling sensations on the left side.  Vibration and 
position were intact in all extremities and questionable 
decreased touch, pinprick sensation in the left foot 
(inconsistent on examination).  There was no incoordination.  
The assessment was subjective left paresthesia and normal 
objective neurological examination.  X-rays of the left femur 
dated in October 1997 were normal.  At a December 1997 
neurological examination, it was noted that the veteran had 
baseline numbness, pain, and weakness of the left thigh.  The 
veteran complained of a charlie horse in the left thigh and 
calf.  A magnetic reasoning showed bilateral scattered foci 
of signal abnormality.  On examination, the cranial nerves 
were intact.  Strength was 5/5 throughout.  There was no 
drift.  Sensory showed no deficits to light touch or deep 
palpation.  There was positive left thigh tenderness.  
Coordination was intact, and the gait was normal.  An 
examination dated in February 1998 provided full range of 
motion of the left knee.  The knee was intact 
neurovascularly, and the veteran demonstrated good patellar 
tracking with no laxity to V/V stress.  

Pursuant to the May 1998 remand, the veteran was accorded 
neurological and orthopedic examinations in September 1998.  
The examiner noted that the veteran experienced aches, pain, 
and soreness to the left thigh.  There were no other problems 
involving the wound:  no redness, swelling, or induration.  
No other muscle, bone, tendon, or joint damage could be 
noted.  It was noted that the veteran was employed at 
Whirlpool as an assembler.  The veteran had not worn a brace, 
was not using a cane or crutches, and was not taking any 
medication.  An examination of the left thigh revealed a 
small 2.5 x 1.5 centimeter (cm) wound that was well healed.  
It was not red, ulcerated, or indurated.  The wound did not 
affect the muscles, bone, or joint.  The veteran had 
excellent strength in the leg; there was no weakness or 
atrophy.  There were not any signs of redness, inflammation, 
or infection.  No muscle or hernia was identified.  No other 
bone, tendon, or joint damage could be identified.  X-rays of 
the left thigh dated in September 1998 were normal.  The 
diagnosis was residual puncture stick wound of the left 
thigh.  

A neurological examination revealed that the veteran's 
posture, gait, walking and standing balance were normal.  On 
motion of the left hip, the veteran developed discomfort in 
the left thigh.  He could extend to 25 degrees before he 
began to develop discomfort of the left thigh.  Abduction of 
the left leg was to 50 degrees at which point the veteran 
developed discomfort in the left thigh.  Forward flexion of 
the left knee was to 145 degrees with discomfort appreciated 
in the left thigh at the end of the range of motion.  The 
veteran exhibited pain with knee extension and flexion.  Both 
movements were at least 4/5.  The veteran could move through 
range of motion against gravity with some additional force.  
Sensory examination was consistent for altered appreciation 
of light touch over the left lateral thigh.  The veteran had 
normal threshold to light touch in the left lateral thigh 
compared to the right lateral thigh.  He did not have a 
consistent sensory examination for light touch over the 
remainder of the leg.  Areas over the left leg (both medial 
and lateral) and the left foot showed inconsistent changes in 
the appreciation sensation.  There were subjective changes as 
to the veteran's threshold for light touch appreciation.  
Light touch appreciation was normal over the left medial and 
lateral and posterior and anterior aspects of the left leg 
and the foot.  The threshold for light touch was normal over 
the left medial thigh.  Position sensation and vibratory 
threshold were normal in the left lower extremity, measured 
at the knee, ankle, and on the great toe.  Reflexes at the 
knees were 2 plus.  Coordination testing, finger to nose and 
heel to shin were done normally.  The impression was evidence 
of small scar over the left lateral thigh.  The scar was 
considered consistent with the injury to the left thigh.  In 
summary, the examiner concluded that the clinical findings 
were consistent with a left lateral femoral cutaneous nerve 
injury and left lateral thigh decreased appreciation of pin 
and light touch.  The examiner also noted that the veteran 
had limited weakness of flexion and extension of the knee on 
the left side.  The examiner indicated that he believed 
within reasonable medical certainty that the pain limited 
weakness of flexion and extension of the left knee could be 
attributed to movement of the area of the left thigh that was 
injured by the punji stick wound.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  

As indicated previously, the RO assigned a rating evaluation 
regarding the veteran's left thigh disability based on 
pathology involving residual scar.  However, the evidence 
demonstrates that the veteran exhibits pathology involving 
the nerve damage to the left thigh for which the RO has not 
applied a separate disability evaluation.  38 C.F.R. § 4.14 
provides, in pertinent part, that the evaluation for the same 
disability under various diagnosis is to be avoided and that 
disability from joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  The regulation further 
provides that the evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  The Board notes that the United States Court of 
Appeals for Veterans Claims has held that separated ratings 
are applied for scars.  Esteban v. Brown, 6 Vet. App. 256, 
262 (1994).  In this case, the Board notes that a separate 
disability evaluation is for consideration with respect to 
the service-connected residual scars and nerve damage to the 
left thigh.  

The residuals of a punji stick wound is rated under 38 C.F.R. 
§ 4.119a, Diagnostic Code (DC) 7804 (1999) which pertains to 
scars. Under that code, scars that are superficial, tender 
and painful on objective demonstration warrant a 10 percent 
disability evaluation.  DC 7804.  Scars may also be evaluated 
under DC 7805 which provides that the disorder may be rated 
on limitation of function of the part affected. 

In this matter, the Board notes that the veteran is currently 
rated at 10 percent evaluation for scars based on DC 7804.  
This is the maximum rating for scars under that code.  
However, the Board notes that the current medical evidence 
establishes that the scar is asymptomatic.  In addition, 
there are no findings that the veteran has limitation of 
function of the left thigh due to scarring.  Thus, DC 7805 is 
not for application.  

With that exception noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis or peripheral nerves.  
38 C.F.R. § 4.124a.  

The veteran's left thigh disability is also rated under 
38 C.F.R. § 4.124a, DC 8629.  Under that Code, severe to 
complete paralysis of the external cutaneous nerve of the 
thigh is rated as 10 percent disabling; mild to moderate 
paralysis is rated as noncompensable.  

Neuralgia, cranial or peripheral, characterized usually by 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(1999).  

The veteran's left thigh disability may also be considered 
under 38 C.F.R. § 4.71a, Code 5257 that governs impairment of 
the knee.  Impairment of the knee manifested by slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation, whereas, moderate impairment warrants a 
20 percent evaluation.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent evaluation.  

In evaluating the severity of the veteran's left thigh 
disability, the Board must consider all pertinent diagnostic 
codes under the VA Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 38 C.F.R. § 4.40, 
regarding functional loss due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Having reviewed the evidence of record, the Board finds that 
the assignment of a higher disability evaluation for 
residuals of left thigh injury pursuant to DC 8629 is not 
warranted.  The Board has considered and finds the veteran's 
testimony regarding his left thigh disorder credible.  
Although the veteran asserts that his left thigh disability 
is more disabling than currently evaluated, medical evidence 
does not support the veteran's assertions.  The Board 
recognizes that the left thigh disability is primarily 
manifested by neurological dysfunctions.  The medical 
evidence consistently establishes that the veteran 
experiences paresthesia regarding the left thigh.  As 
evidenced by VA medical records dated in May 1998 there was 
decreased appreciation of pin and light touch to the left 
lateral thigh.  Despite the paresthesia associated with the 
veteran's service-connected left thigh disability, the record 
establishes that the veteran demonstrated a normal gait and 
good standing balance.  Moreover, the strength in the thighs 
was excellent.  Based on the foregoing, the Board is of the 
view that the pathology associated with neuralgia of the 
veteran's left leg disorder is no more than moderate and is 
thus noncompensable and there is no indication that the 
disability more closely approximates the criteria for the 
next highest disability evaluation.  DC 8629.  

The Board notes, however, that the veteran exhibited limited 
weakness on flexion and extension of the left knee which was 
attributed to the movement of the area of the service-
connected thigh disability when examined in September 1998.  
Thus, the Board is of the view that evidence establishes that 
the veteran has functional loss due to pain and weakness of 
the left knee resulting from his service-connected left thigh 
disability that is indicative of slight impairment.  
Therefore, a separate 10 percent disability evaluation is 
warranted.  DC 4.40, 4.45, DC 8629; Deluca v. Brown, supra.  
The Board notes that a higher disability evaluation is not 
warranted in that the veteran does not demonstrate the 
criteria for a moderately disabling impairment.  Notably, the 
evidence establishes that the left knee showed good patellar 
tracking and there was no laxity.  In addition, the veteran's 
gait, posture, standing, balance, and walking abilities are 
normal.  Thus, the veteran's disability picture does not more 
nearly approximate the criteria for the next highest 
disability evaluation.  38 C.F.R. § 4.7.  

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the left 
thigh.  However, in the absence of limitation of extension of 
the left thigh to 5 degrees (DC 5251), limitation of flexion 
of the left thigh to 45 degrees (DC 5252), impairment of the 
thigh manifested by limitation of abduction of motion lost 
beyond 10 degrees, limitation of abduction in that the legs 
cannot cross, and limitation of rotation, toe out more than 
15 degrees of the affected leg (DC 5253), or malunion of the 
femur with slight knee or hip disability (DC 5255), those 
diagnostic codes are not for application in the instant case 
and do not provide a basis for assignment of a separate 
evaluation greater than 10 percent.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The veteran has not asserted or 
offered any objective evidence that his service-connected 
left thigh disorder has interfered with his employment status 
to a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  In fact, the evidence demonstrates 
that the veteran is employed.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
the currently assigned 10 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

A separate disability evaluation of 10 percent for residuals 
of a punji stick wound to the left thigh with damage to the 
lateral femoral cutaneous nerve is granted, subject to the 
criteria applicable to the payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

